Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anschultz (US 6,991,415) in view of Voegele (US 4,342,532).
Anschultz shows in Figure 3 a grain spreading device 11 having a flow control ring 27 which is positioned below a grain bin opening 21, the ring 27 has an upper opening 29 and a bottom 31, a cone 33 is movably suspended below the ring 27 by a plurality of springs 37 which create a variable opening between the cone 33 and the bottom of the ring 27, the springs create a restoring force and the opening increases in size when a weight of grain on the cone moves the cone away from the bottom of the ring against the force of the springs (see column 3,lines 33-37) and there is a plurality of legs 69 attached to and extending away from the cone 33.  Not expressly shown is the cone as having a plurality of channels.  However, shown by Voegele is a spreader cone 21 which includes channels 22, 23, 24 and 25 for directing grain to legs 22.  To include such channels onto Anschultz would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would ensure the grain is directed to legs 69 such that it may be evenly spread.
Re claim 2, see Figure 1 for attachment 75 which connects ring 27 below opening 21.

Re claim 4, shown in Figure 2 is a guide assembly 45 that is slidably positioned on an interior of the ring 27 and the guide assembly maintains an orientation of the cone 33 relative to the ring 27.
Re claim 6, each leg 22 of Voegele is shown as being pivotably attached to the cone such that the angle of the legs 22 are adjustable.
Re claim 7, the legs pivot about a hinge.
Allowable Subject Matter
Claims 5 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       09/09/2021